DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show “internal channel” as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 line 4 recites: “the housing configured to facilitate a heating of the aerosol-forming substrate via conduction. It is ambiguous that how is a housing can be facilitate a heating of the aerosol-forming substrate via conduction, where does the heat source come from, and how does a heating of the aerosol-forming substrate via conduction happen. Since, Applicant just simply recited the housing configured to facilitate a heating of the aerosol-forming substrate via conduction but no further recited the heat source as well as how the aerosol-forming substrate can be conduction to generate aerosol. Therefore, further clarification is required.
	Claims 2-19 are depending on claim 1, and also are rejected.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8; and 16-19 as best understood and is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fernando et al. (US 2020/0113235).
As per claim 1: Fernando discloses a capsule 150 for an aerosol-generating device comprising: a housing 210 defining inlet openings 275, outlet openings 255, and internal channels 220 (as shown in fig. 2) between the inlet openings 275 and the outlet openings 255, the internal channels 220 configured to hold an aerosol-forming substrate 230, the housing 210 configured to facilitate a heating of the aerosol-forming substrate 230 via conduction so as to generate an aerosol (see Para. [0104; 0134]). 

As per claims 2-8; 16-19: Fernando discloses the capsule 150, wherein the inlet openings 275 are configured to permit air to enter the capsule 150 (see Para. [0094]), and the outlet openings 255 are configured to permit the aerosol to exit the capsule (see Para. [0092]); and wherein the internal channels 220 are separate and independent conduits (as shown in figs. 2-3); and wherein the housing 210 includes a body section, a 1st end cap 270, and a 2nd end cap 250 (see figs. 1; 3); and wherein the 1st end cap 270 is secured to an upstream end of the body section, and the 2nd end cap 250 is secured to a downstream end of the body section (see figs. 1; 3); and wherein the body section defines the internal channels 220, the 1st end cap 270 defines the inlet openings 275, and the 2nd end cap defines the outlet openings 255; and wherein the 1st end cap 270 and the 2nd end cap 250 are configured to engage with the body section such that each of the inlet openings 275 of the 1st end cap is in fluidic communication with a corresponding outlet opening 255 of the 2nd end cap via a corresponding internal channel 220 of the body section (as shown in figs. 1-2); and wherein the body section includes a corrugated structure and a conductive cover configured to contain the corrugated structure (see figs. 2; 4; wherein the cartridge 150 comprises a housing 210 defining an exterior surface sized and shaped to be received by the shisha assembly. A plurality of chambers 220 are disposed in the housing 210. The housing 210 and the chambers 220 may be formed from one or more parts); and wherein the housing 210 is configured such that the internal channels 220 extend along a longest dimension of the housing 210 (see fig. 2); and wherein the housing 210 has a length, a width, and a thickness, the length is greater than the width, the width is greater than the thickness, and the internal channels 220 extend in a direction of the length (as shown in fig. 2); and wherein the aerosol-forming substrate 230 includes a plants material (an aerosol-generating substrate, such as a tobacco substrate, in a convenient consumable form); and wherein the plant material includes tobacco (see Para. [0041-0044]).

Claim(s) 20-21 as best understood and is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Batista (US 9943114).
As per claim 20: Batista discloses an aerosol-generating device 10, comprising: a device body 11 defining at least one slot 15 configured to receive a capsule 20  (see figs. 1A-B )containing an aerosol-forming substrate (see Para. [28]; wherein the element 424 is an aerosol-forming substrate); and a heating assembly configured to heat the capsule containing the aerosol- forming substrate 424 to generate an aerosol, the heating assembly including a first heater 426 and a second heater 427 configured to sandwich the capsule in between so as to heat the aerosol-forming substrate 424 via conduction (as shown in fig. 4B; Para. [29-30]; wherein aerosol-forming substrate 424 comprises a tobacco-containing material with volatile flavor compounds which are releasable upon heating by the first and second heaters 426, 427).

As per claim 21: Batista discloses a method of generating an aerosol, comprising: engaging a capsule 20 between a first heater 426 and a second heater 427, the capsule defining internal channels (see Para. [8]; wherein a flow of air drawn through the mouthpiece portion 12 may be drawn past the cartridge 20 (as shown by the arrows marked as “A” in FIG. 2), or also through one or more air flow channels in the cartridge 20 (as indicated by the arrows marked as “B” in FIG. 2)) holding an aerosol-forming substrate 424; and 28Atty. Dkt. No. 24000NV-000607-US heating the aerosol-forming substrate 424 via conduction with the first heater 426 and the second heater 427 (in order to generate aerosol to the user).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 9-15 are as best understood and is/are rejected under 35 U.S.C. 103 as being unpatentable over Fernando et al. (US 2020/0113235).
As per claims 9-15: Fernando discloses the capsule 150, and the corrugated structure of the body (as shown in fig. 4) to hold the aerosol-forming substrate 230. However, Fernando does not explicitly disclose wherein the corrugated structure of the body section has alternating ridges and furrows defining the internal channels; and wherein each of the ridges and furrows has a coplanar surface between a pair of angled surfaces; and wherein the conductive cover is configured to surround the ridges and furrows of the corrugated structure; and wherein the corrugated structure has a portion with a cross-section resembling a trapezoidal wave; and wherein the conductive cover is in a form of a box sleeve; and wherein the conductive cover is made of a metal; and  wherein the metal includes aluminum.
On the other hand, Fernando mentioned the capsule 150; wherein the internal channels with different shapes and sizes (as shown in figs. 4-6); and the cover/housing 210. However, a person having ordinary skill in the art would know that having the structure and the material as recited above can only deal with change in shape; and preferred material because such modification still would not change the function of the capsule as well as the device after all, but to further enhance the device with stable and reliable structure as well as the manufacture desire. Since, a change in shape is generally recognizing as being within the level of ordinary skill in the art.  In re Dailey, 149 USPQ 47 (CCPA 1976); and since, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
	Therefore, it would have been obvious to one before the effective filing date of the claimed invention to a person having ordinary skill in the art to further modify the capsule taught by Fernando such that it would have the corrugated structure of the body section has alternating ridges and furrows defining the internal channels; and wherein each of the ridges and furrows has a coplanar surface between a pair of angled surfaces; and wherein the conductive cover is configured to surround the ridges and furrows of the corrugated structure; and wherein the corrugated structure has a portion with a cross-section resembling a trapezoidal wave; and wherein the conductive cover is in a form of a box sleeve; and wherein the conductive cover is made of a metal; and  wherein the metal includes aluminum as taught by the instant invention to further enhance the device stability, liability and durability structure. Furthermore, having the structure and the material as recited as above can only deal with change in shape; and preferred material but still would not change the function of the capsule as well as the device after all.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANG H NGUYEN whose telephone number is (571)270-0288. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Riyami can be reached on 571-270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.H.N/Examiner, Art Unit 2831                                                                                                                                                                                                        /ABDULLAH A RIYAMI/Supervisory Patent Examiner, Art Unit 2831